Case 8:20-mj-01807-TGW
     Case 1:20-cr-00412-AT
                         Document
                            Document
                                  6 Filed
                                     16 Filed
                                          08/20/20
                                              08/21/20
                                                   PagePage
                                                        1 of 21 PageID
                                                                of 2   33
Case 8:20-mj-01807-TGW
     Case 1:20-cr-00412-AT
                         Document
                            Document
                                  6 Filed
                                     16 Filed
                                          08/20/20
                                              08/21/20
                                                   PagePage
                                                        2 of 22 PageID
                                                                of 2   34
